[pierisformofwarrantpipen001.jpg]
FORM FINAL NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF
THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT. PIERIS PHARMACEUTICALS, INC. WARRANT TO PURCHASE COMMON STOCK Original
Issue Date: November , 2019 Pieris Pharmaceuticals, Inc., a Nevada corporation
(the “Company”), hereby certifies that, for value received, or its permitted
registered assigns (the “Holder”), is entitled to purchase from the Company up
to a total of shares of common stock, $0.001 par value per share (the “Common
Stock”), of the Company (the “Warrant Shares”) at an exercise price per share
equal to $7.10 per share (as adjusted from time to time as provided in Section 9
herein, the “Exercise Price”), at any time and from time to time on or after the
date hereof (the “Original Issue Date”) and through and including the Expiration
Date (defined below), subject to the following terms and conditions: This
Warrant (this “Warrant”) is one of a series of similar tranche of warrants
issued pursuant to that certain Securities Purchase Agreement, dated November 2,
2019, by and among the Company and the Purchasers identified therein (the
“Purchase Agreement”). All such Warrants are referred to herein, collectively,
as the “Warrants.” 1. Definitions. In addition to the terms defined elsewhere in
this Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement. “Expiration Date” means
the 5:30 p.m. (ET) on the fifth anniversary of the Original Issue Date, provided
that if the Performance Condition is satisfied, then the Expiration Date shall
accelerate and shall be 5:30 p.m. (ET) on the 60th calendar day following the
date of the Initial Data Disclosure. “Initial Data Disclosure” means the initial
public disclosure by means of a press release, 8-K, presentation, abstract or
other similar disclosure of the top-line results of at least one dose level
investigated in the Phase 2a Study that includes the “p” value achieved for the
primary endpoint of such study with respect to at least one dose level
investigated in the Phase 2a Study. “Performance Condition” means the
satisfaction of both of the following conditions: (i) the Initial Data
Disclosure reveals top-line data on the primary efficacy endpoint in the Phase
2a Study with a “p” value below 0.05 (i.e., p < 0.05) in at least one dose
level; and (ii) the 10-day volume weighted average stock price (as reported by
Bloomberg) commencing on the Trading Day immediately after the Initial Data
Disclosure is equal to, or greater than, three percent (3%) more than the
Exercise Price. “Phase 2a Study” means the Phase 2a study of the investigational
compound PRS-060/AZD1402 in moderate-to-severe asthma. 2. Registration of
Warrants. The Company shall register this Warrant, upon records to be maintained
by the Company for that purpose, which may be a third-party transfer agent (the
“Warrant Register”), in the name of the record Holder (which shall include the
initial Holder or, as the case may be, any registered assignee to which



--------------------------------------------------------------------------------



 
[pierisformofwarrantpipen002.jpg]
this Warrant is permissibly assigned hereunder) from time to time. The Company
may deem and treat the registered Holder of this Warrant as the absolute owner
hereof for the purpose of any exercise hereof or any distribution to the Holder,
and for all other purposes, absent actual notice to the contrary. 3.
Registration of Transfers. Subject to the restrictions on transfer set forth in
Section 4.1 of the Purchase Agreement and compliance with all applicable
securities laws, the Company shall register the transfer of all or any portion
of this Warrant in the Warrant Register, upon surrender of this Warrant, with
the Form of Assignment attached as Schedule 2 hereto duly completed and signed,
to the Company’s transfer agent or to the Company at its address specified in
the Purchase Agreement and (x) delivery, at the request of the Company, of an
opinion of counsel reasonably satisfactory to the Company to the effect that the
transfer of such portion of this Warrant may be made pursuant to an available
exemption from the registration requirements of the Securities Act and all
applicable state securities or blue sky laws (other than in connection with any
transfer (i) pursuant to an effective registration statement, (ii) to the
Company, (iii) pursuant to Rule 144), and (y) delivery by the transferee of a
written statement to the Company certifying that the transferee is an
“accredited investor” as defined in Rule 501(a) under the Securities Act to the
Company at its address specified in the Purchase Agreement. Upon any such
registration or transfer, a new warrant to purchase Common Stock in
substantially the form of this Warrant (any such new warrant, a “New Warrant”)
evidencing the portion of this Warrant so transferred shall be issued to the
transferee, and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations in respect of
the New Warrant that the Holder has in respect of this Warrant. The Company
shall prepare, issue and deliver at its own expense any New Warrant under this
Section 3. 4. Exercise and Duration of Warrant. (a) All or any part of this
Warrant shall be exercisable by the registered Holder in any manner permitted by
Section 10 of this Warrant at any time and from time to time on or after the
Original Issue Date and through and including 5:30 p.m. New York City time, on
the Expiration Date. At 5:30 p.m., New York City time, on the Expiration Date,
the portion (or all) of this Warrant not exercised prior thereto shall be and
become void and of no value and this Warrant shall be automatically terminated
and no longer outstanding, provided, however, that if the Performance Condition
has not been met and the last reported Closing Sale Price immediately prior to
the Expiration Date was greater than the Exercise Price, then this Warrant shall
be automatically deemed exercised on a cashless basis as of 4:01 p.m. (ET) on
the Expiration Date. (b) The Holder may exercise this Warrant by delivering to
the Company (i) an exercise notice, in the form attached as Schedule 1 hereto
(the “Exercise Notice”), completed and duly signed, and (ii) payment of the
Exercise Price for the number of Warrant Shares as to which this Warrant is
being exercised (which may, if, and only if, following the Initial Data
Disclosure, the Performance Condition has not been met, take the form of a
“cashless exercise” if so indicated in the Exercise Notice and if a “cashless
exercise” may occur at such time pursuant to Section 10 below), and the date on
which Exercise Notice is delivered to the Company (as determined in accordance
with the notice provisions hereof) is an “Exercise Date.” The delivery by (or on
behalf of) the Holder of the Exercise Notice and the applicable Exercise Price
as provided above shall constitute the Holder’s certification to the Company
that its representations contained in Section 3.2 of the Purchase Agreement are
true and correct as of the Exercise Date and the date on which Holder pays the
Company the Exercise Price as if remade in their entirety (or, in the case of
any transferee Holder that is not a party to the Purchase Agreement, such
transferee Holder’s certification to the Company that such representations are
true and correct as to such assignee Holder as of the Exercise Date). The Holder
shall not be required to deliver the original Warrant in order to effect an
exercise hereunder, but if it is not so delivered then such exercise shall
constitute an agreement by the Holder to deliver the original Warrant to the
Company as soon as practicable thereafter. Execution and delivery of the
Exercise Notice shall have the same effect as cancellation of the original
Warrant and issuance of a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares. 5. Delivery of Warrant Shares. 2



--------------------------------------------------------------------------------



 
[pierisformofwarrantpipen003.jpg]
(a) Upon exercise of this Warrant and delivery of the Exercise Price, the
Company shall promptly (but in no event later than two Trading Days after the
later of the Exercise Date and delivery of the Exercise Price) issue or cause to
be issued and cause to be delivered to or upon the written order of the Holder
and in such name or names as the Holder may designate (provided that, if the
Registration Statement is not effective and the Holder directs the Company to
deliver a certificate for the Warrant Shares in a name other than that of the
Holder or an Affiliate of the Holder, it shall deliver to the Company on the
Exercise Date an opinion of counsel reasonably satisfactory to the Company to
the effect that the issuance of such Warrant Shares in such other name may be
made pursuant to an available exemption from the registration requirements of
the Securities Act and all applicable state securities or blue sky laws), (i) a
certificate for the Warrant Shares issuable upon such exercise, free of
restrictive legends, or (ii) an electronic delivery of the Warrant Shares to the
Holder’s account at the Depository Trust Company (“DTC”) or a similar
organization, unless in the case of clause (i) and (ii) a registration statement
covering the resale of the Warrant Shares and naming the Holder as a selling
stockholder thereunder is not then effective or the Warrant Shares are not
freely transferable without restriction under Rule 144 by Holders who are not
affiliates of the Company, in which case such Holder shall receive a certificate
for the Warrant Shares issuable upon such exercise with appropriate restrictive
legends. The Holder, or any Person permissibly so designated by the Holder to
receive Warrant Shares, shall be deemed to have become the holder of record of
such Warrant Shares as of the Exercise Date. Notwithstanding anything contained
herein to the contrary, if the Holder fails to deliver the documents required to
register a transferee as set forth in Section 3 above or to provide the
documents required under this Section 5(a) to issue a certificate or electronic
delivery of the Warrant Shares to any Person(s) other than the Holder, then
determination of the three Trading Days shall be tolled until such documents
have been delivered to the Company. If the Warrant Shares are to be issued free
of all restrictive legends, the Company shall, upon the written request of the
Holder, use its reasonable best efforts to deliver, or cause to be delivered,
Warrant Shares hereunder electronically through DTC or another established
clearing corporation performing similar functions, if available; provided, that,
the Company may, but will not be required to, change its transfer agent if its
current transfer agent cannot deliver Warrant Shares electronically through such
a clearing corporation. “Trading Day” means any day on which the Common Stock
are traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded; provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock are suspended from trading during the final hour of
trading on such exchange or market (or if such exchange or market does not
designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00:00 p.m., New York time). (b) If by the close
of the second Trading Day after delivery of a properly completed Exercise Notice
and the payment of the aggregate Exercise Price in any manner permitted by
Section 10 of this Warrant, the Company fails to deliver to the Holder a
certificate representing the required number of Warrant Shares in the manner
required pursuant to Section 5(a), and if after such second Trading Day and
prior to the receipt of such Warrant Shares, the Holder is required to purchase
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall,
in its sole discretion, within two Trading Days after the Holder’s request for
payment, either (1) pay in cash to the Holder an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased, at which point the number of Warrant Shares
underlying this Warrant equal to the number of shares of Common Stock so
purchased shall be forfeited and the Company’s obligation to deliver such
certificate (and to issue such Warrant Shares) shall terminate or (2) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Warrant Shares and pay cash to the Holder in an amount equal
to the excess (if any) of Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased in the Buy-In
over the product of (A) the number of shares of Common Stock purchased in the
Buy-In, multiplied by (B) the closing bid price of a share of Common Stock on
the Exercise Date. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Company. (c) To the extent permitted by law, the Company’s obligations to issue
and deliver Warrant Shares in accordance with and subject to the terms hereof
(including the limitations set forth in Section 11 below) are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the 3



--------------------------------------------------------------------------------



 
[pierisformofwarrantpipen004.jpg]
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company (other than breaches related to this Warrant or the Purchase
Agreement) or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance that might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Nothing herein shall limit the Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof. 6. Charges, Taxes and Expenses. Issuance
and delivery of certificates for shares of Common Stock upon exercise of this
Warrant shall be made without charge to the Holder for any issue or transfer
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax that may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or the Warrants in a name
other than that of the Holder or an Affiliate thereof. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof. 7.
Replacement of Warrant. If this Warrant is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation hereof, or in lieu of and substitution for this Warrant, a
New Warrant, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction (in such case) and, in each case, a
customary and reasonable indemnity and surety bond, if requested by the Company.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant. 8. Reservation of Warrant Shares. The
Company represents and warrants that on the date hereof, it has duly authorized
and reserved, and covenants that it will at all times during the period this
Warrant is outstanding reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of this Warrant as
herein provided, the number of Warrant Shares that are initially issuable and
deliverable upon the exercise of this entire Warrant, free from preemptive
rights or any other contingent purchase rights of persons other than the Holder
(taking into account the adjustments and restrictions of Section 9). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
non-assessable and free from all taxes, liens and charges created by the Company
in respect of the original issuance thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue). The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. The Company represents and
warrants that the Warrant Shares, when issued and paid for in accordance with
the terms of the Transaction Documents and the Warrants, will be issued free and
clear of all security interests, claims, liens and other encumbrances other than
restrictions imposed by applicable securities laws. The Company will take all
such action as may be reasonably necessary to assure that such shares of Common
Stock may be issued as provided herein without violation of any applicable law
or regulation, or of any requirements of any securities exchange or automated
quotation system upon which the Common Stock may be listed. 9. Certain
Adjustments. The Exercise Price and number of Warrant Shares issuable upon
exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9. (a) Stock Dividends and Splits. If the Company, at any
time while this Warrant is outstanding, (i) pays a stock dividend on its Common
Stock or otherwise makes a distribution on any class of capital stock that is
payable in shares of Common Stock, (ii) subdivides its outstanding shares of
Common Stock into a larger number of shares, (iii) combines (by combination,
reverse stock split or otherwise) its outstanding shares of Common Stock into a
smaller number of shares or (iv) issues by reclassification of shares of Common
Stock any shares of capital 4



--------------------------------------------------------------------------------



 
[pierisformofwarrantpipen005.jpg]
stock of the Company, then in each such case the Exercise Price shall be
adjusted to a price determined by multiplying the Exercise Price in effect
immediately prior to the effective date of such event by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding on
such effective date immediately before giving effect to such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after giving effect to such event. Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii), (iii) or (iv) of this
paragraph shall become effective immediately after the effective date of such
subdivision, combination or reclassification. (b) Pro Rata Distributions. If the
Company, at any time while this Warrant is outstanding, distributes to all
holders of Common Stock for no consideration (i) evidences of its indebtedness,
(ii) any security (other than a distribution of Common Stock covered by the
preceding paragraph) or (iii) rights or warrants to subscribe for or purchase
any security, or (iv) any other asset, including cash (in each case,
“Distributed Property”), except, in the case of subsections (b)(i) through
(b)(iv) hereof, for any distributions pursuant to a shareholders’ rights plan or
similar takeover defense agreement or plan adopted by the Company, then, upon
any exercise of this Warrant that occurs after the record date fixed for
determination of stockholders entitled to receive such distribution, the Holder
shall be entitled to receive, in addition to the Warrant Shares otherwise
issuable upon such exercise (if applicable), the Distributed Property that such
Holder would have been entitled to receive in respect of such number of Warrant
Shares had the Holder been the record holder of such Warrant Shares immediately
prior to such record date. (c) Fundamental Transactions. If, at any time while
this Warrant is outstanding (i) the Company effects (A) any merger of the
Company with (but not into) another Person, in which stockholders of the Company
immediately prior to such transaction own less than a majority of the
outstanding stock of the surviving entity, or (B) any merger or consolidation of
the Company into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer approved or authorized by the Company’s
Board of Directors is completed pursuant to which holders of at least a majority
of the outstanding Common Stock tender or exchange their shares for other
securities, cash or property, or (iv) the Company effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (other than as a result of a subdivision or combination of
shares of Common Stock covered by Section 9(a) above or as a result of a
transaction, the primary purpose of which is to change the jurisdiction of
incorporation of the Company) (in any such case, a “Fundamental Transaction”),
then the Holder shall have the right thereafter to receive, upon exercise of
this Warrant, the same amount and kind of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of Warrant Shares then issuable upon exercise in full
of this Warrant without regard to any limitations on exercise contained herein
(the “Alternate Consideration”), and the Holder shall no longer have the right
to receive Warrant Shares upon exercise of this Warrant. The Company shall not
effect any such Fundamental Transaction unless prior to or simultaneously with
the consummation thereof, any successor to the Company, surviving entity or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or Person shall assume the obligation to deliver to the Holder, such
Alternate Consideration as, in accordance with the foregoing provisions, the
Holder may be entitled to receive, and the other obligations under this Warrant.
The provisions of this paragraph (c) shall similarly apply to subsequent
transactions of an analogous type to any Fundamental Transaction. (d) Number of
Warrant Shares. Simultaneously with any adjustment to the Exercise Price
pursuant to paragraph (a) of this Section 9, the number of Warrant Shares that
may be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the increased or decreased number of Warrant Shares shall
be the same as the aggregate Exercise Price in effect immediately prior to such
adjustment. (e) Calculations. All calculations under this Section 9 shall be
made to the nearest cent or the nearest share, as applicable. (f) Notice of
Adjustments. Upon the occurrence of each adjustment pursuant to this Section 9,
the Company at its expense will promptly compute such adjustment, in good faith,
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price 5



--------------------------------------------------------------------------------



 
[pierisformofwarrantpipen006.jpg]
and adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in reasonable detail the facts upon which
such adjustment is based. The Company will promptly deliver a copy of each such
certificate to the Holder and to the Company’s transfer agent. (g) Notice of
Corporate Events. If, while this Warrant is outstanding, the Company (i)
declares a dividend or any other distribution of cash, securities or other
property in respect of its Common Stock, including, without limitation, any
granting of rights or warrants to subscribe for or purchase any capital stock of
the Company, (ii) authorizes or approves, enters into any agreement
contemplating or solicits stockholder approval for any Fundamental Transaction
or (iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then, except if such notice and the contents thereof
shall be deemed to constitute material non-public information, the Company shall
deliver to the Holder a notice of such transaction at least ten (10) Trading
Days prior to the applicable record or effective date on which a Person would
need to hold Common Stock in order to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice. 10. Payment of Exercise Price. The
Holder shall either pay the Exercise Price in immediately available funds or by
way of a “cashless exercise”, in which event the Company shall issue to the
Holder the number of Warrant Shares determined in accordance with the formula
set forth below. Notwithstanding the foregoing, the Holder shall only be
permitted to pay the Exercise Price by way of a cashless exercise in accordance
with this Section 10 if, and only if, following the Initial Data Disclosure, the
Performance Condition has not been satisfied. X = Y [(A-B)/A] where: X = the
number of Warrant Shares to be issued to the Holder. Y = the total number of
Warrant Shares with respect to which this Warrant is being exercised. A = the
average of the Closing Sale Prices of the shares of Common Stock (as reported by
Bloomberg Financial Markets) for the five consecutive Trading Days ending on the
date immediately preceding the Exercise Date. B = the Exercise Price then in
effect for the applicable Warrant Shares at the time of such exercise. For
purposes of this Warrant, “Closing Sale Price” means, for any security as of any
date, the last trade price for such security on the Principal Trading Market for
such security, as reported by Bloomberg Financial Markets, or, if such Principal
Trading Market begins to operate on an extended hours basis and does not
designate a last trade price, then the last trade price of such security prior
to 4:00 p.m., New York City time, as reported by Bloomberg Financial Markets, or
if the foregoing do not apply, the last closing price of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg Financial Markets, or, if no closing bid price is reported
for such security by Bloomberg Financial Markets, the average of the bid prices
of any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC. If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then the Board of Directors of the
Company shall use its good faith judgment to determine the fair market value.
The Board of Directors’ determination shall be binding upon all parties absent
demonstrable error. All such determinations shall be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period. For purposes of Rule 144, it is
intended, understood and acknowledged that the provisions above permitting
“cashless exercise” are intended, in part, to ensure that a full or partial
exchange of this Warrant pursuant to such provisions will qualify as a
conversion, within the meaning of paragraph (d)(3)(ii) of Rule 144, and the
holding 6



--------------------------------------------------------------------------------



 
[pierisformofwarrantpipen007.jpg]
period for the Warrant Shares shall be deemed to have commenced as to such
original Holder, on the Original Issue Date. 11. Limitations on Exercise.
Notwithstanding anything to the contrary contained herein, the number of Warrant
Shares that may be acquired by the Holder upon any exercise of this Warrant (or
otherwise in respect hereof) shall be limited to the extent necessary to ensure
that, following such exercise (or other issuance), the total number of shares of
Common Stock then beneficially owned by the Holder (together with such Holder’s
Affiliates, and any other Person whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act and the applicable regulations of the Commission, including any
“group” of which the Holder is a member) does not exceed [9.99][4.99]% of the
total number of then issued and outstanding shares of Common Stock (including
for such purpose the shares of Common Stock issuable upon such exercise) (the
“Beneficial Ownership Limit”). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder, it being acknowledged by the Holder that
the Company is not representing to such Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and such Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the Beneficial Ownership Limit applies, the determination of
whether this Warrant is exercisable (in relation to other securities owned by
such Holder) and of which a portion of this Warrant is exercisable shall be in
the sole discretion of a Holder, and the submission of a Notice of Exercise
shall be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder) and of which
portion of this Warrant is exercisable, in each case subject to the Beneficial
Ownership Limit, and the Company shall have no obligation to verify or confirm
the accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this Section 11, in determining the number of outstanding shares
of Common Stock, the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (x) the Company’s most recent Form 10- Q or Form
10-K, as the case may be, (y) a more recent public announcement by the Company
or (z) any other notice by the Company or the Transfer Agent setting forth the
number of shares of Common Stock outstanding. Upon the written request of the
Holder, the Company shall within three Trading Days confirm orally and in
writing to such Holder the number of shares of Common Stock then outstanding.
This provision shall not restrict the number of shares of Common Stock which a
Holder may receive or beneficially own in order to determine the amount of
securities or other consideration that such Holder may receive in the event of a
Fundamental Transaction as contemplated in Section 9 of this Warrant. By written
notice to the Company, the Holder may increase or decrease the Beneficial
Ownership Limit applicable solely to such Holder to such other percentage limit
as may be determined by the Holder, not to exceed [19.99][9.99]%, provided that
any increase in the Beneficial Ownership Limit shall not be effective until the
61st day after such notice is delivered to the Company. 12. No Fractional
Shares. No fractional Warrant Shares will be issued in connection with any
exercise of this Warrant. In lieu of any fractional shares that would otherwise
be issuable, the number of Warrant Shares to be issued shall be rounded down to
the next whole number and the Company shall pay the Holder in cash the fair
market value (based on the Closing Sale Price) for any such fractional shares.
13. Notices. Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement prior to 5:30 p.m., New
York City time, on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement on a day that is not a
Trading Day or later than 5:30 p.m., New York City time, on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service specifying next business day delivery, or
(iv) upon actual receipt by the Person to whom such notice is required to be
given, if by hand delivery. The address and facsimile number of a Person for
such notices or communications shall be as set forth in the Purchase Agreement
unless changed by such Person by two Trading Days’ prior notice to the other
Person(s) in accordance with this Section 13. 14. Warrant Agent. The Company
shall serve as warrant agent under this Warrant. Upon 15 days’ notice to the
Holder, the Company may appoint a new warrant agent. Any corporation into which
the Company or any new warrant agent may be merged or any corporation resulting
from any consolidation to which the Company 7



--------------------------------------------------------------------------------



 
[pierisformofwarrantpipen008.jpg]
or any new warrant agent shall be a party or any corporation to which the
Company or any new warrant agent transfers substantially all of its corporate
trust or shareholders services business shall be a successor warrant agent under
this Warrant without any further act. Any such successor warrant agent shall
promptly cause notice of its succession as warrant agent to be mailed (by first
class mail, postage prepaid) to the Holder at the Holder’s last address as shown
on the Warrant Register. 15. Miscellaneous. (a) No Rights as a Stockholder. The
Holder, solely in such Person’s capacity as a holder of this Warrant, shall not
be entitled to vote or receive dividends or be deemed the holder of share
capital of the Company for any purpose, nor shall anything contained in this
Warrant be construed to confer upon the Holder, solely in such Person’s capacity
as the Holder of this Warrant, any of the rights of a stockholder of the Company
or any right to vote, give or withhold consent to any corporate action (whether
any reorganization, issue of stock, reclassification of stock, consolidation,
merger, amalgamation, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the issuance to
the Holder of the Warrant Shares which such Person is then entitled to receive
upon the due exercise of this Warrant. In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on the Holder to purchase
any securities, whether such liabilities are asserted by the Company or by
creditors of the Company. (b) Authorized Shares. (i) The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation or of any requirements of the Trading Market upon which the Common
Stock may be listed. (ii) Except and to the extent as waived or consented to by
the Holder, the Company shall not by any action, including, without limitation,
amending its articles of incorporation or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such actions as
may be necessary or appropriate to protect the rights of Holder as set forth in
this Warrant against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any Warrant Shares
above the amount payable therefor upon such exercise immediately prior to such
increase in par value, (b) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of this Warrant, and (c) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Warrant.
(iii) Before taking any action which would result in an adjustment in the number
of Warrant Shares for which this Warrant is exercisable or in the Exercise
Price, the Company shall obtain all such authorizations or exemptions thereof,
or consents thereto, as may be necessary from any public regulatory body or
bodies having jurisdiction thereof. (c) Successors and Assigns. Subject to the
restrictions on transfer set forth in this Warrant and in Section 4.1 of the
Purchase Agreement, and compliance with applicable securities laws, this Warrant
may be assigned by the Holder. This Warrant may not be assigned by the Company
without the written consent of the Holder except to a successor in the event of
a Fundamental Transaction. This Warrant shall be binding on and inure to the
benefit of the Company and the Holder and their respective successors and
assigns. Subject to the preceding sentence, nothing in this Warrant shall be
construed to give to any Person other than the Company and the Holder any legal
or equitable right, remedy or cause of action under this Warrant. (d) Amendment
and Waiver. Except as otherwise provided herein, the provisions of the Warrants
may be amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the Holders of Warrants representing no less
than a majority of the Warrant Shares obtainable upon exercise of the Warrants
then outstanding. 8



--------------------------------------------------------------------------------



 
[pierisformofwarrantpipen009.jpg]
(e) Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
(f) Governing Law; Jurisdiction. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH OF THE
COMPANY AND THE HOLDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT. EACH OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THE PURCHASE AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH OF THE COMPANY AND THE
HOLDER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY. (g) Headings. The headings
herein are for convenience only, do not constitute a part of this Warrant and
shall not be deemed to limit or affect any of the provisions hereof. (h)
Severability. In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby, and the Company and the Holder will attempt in good faith
to agree upon a valid and enforceable provision which as closely as possible
reflects the intent of the parties hereto, and upon so agreeing, shall
incorporate such substitute provision in this Warrant. [REMAINDER OF PAGE
INTENTIONALLY LEFT BLANK, SIGNATURE PAGE FOLLOWS] 9



--------------------------------------------------------------------------------



 
[pierisformofwarrantpipen010.jpg]
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above. PIERIS
PHARMACEUTICALS, INC. By: Name: Title: [Signature Page to Form of Warrant]



--------------------------------------------------------------------------------



 
[pierisformofwarrantpipen011.jpg]
SCHEDULE 1 PIERIS PHARMACEUTICALS, INC. FORM OF EXERCISE NOTICE [To be executed
by the Holder to purchase shares of Common Stock under the Warrant] Ladies and
Gentlemen: (1) The undersigned is the Holder of Warrant No. (the “Warrant”)
issued by Pieris Pharmaceuticals, Inc., a Nevada corporation (the “Company”).
Capitalized terms used herein and not otherwise defined herein have the
respective meanings set forth in the Warrant. (2) The undersigned hereby
exercises its right to purchase Warrant Shares pursuant to the Warrant. (3) The
Holder intends that payment of the Exercise Price shall be made as (check one):
 Cash Exercise  “Cashless Exercise” under Section 10 of the Warrant (only if
permitted in accordance with Section 10 of the Warrant) (4) If the Holder has
elected a Cash Exercise, the Holder shall pay the sum of $ in immediately
available funds to the Company in accordance with the terms of the Warrant. (5)
Pursuant to this Exercise Notice, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant. Please
issue (check applicable box):  A certificate of certificates representing the
Holder Warrant Shares in the name of the undersigned or in such other name as is
specified below:  The Holder Warrant Shares in electronic form to the following
account: Name and Contact for Broker: Broker no: Account no: Account holder: (6)
By its delivery of this Exercise Notice, the undersigned represents and warrants
to the Company that in giving effect to the exercise evidenced hereby the Holder
will not beneficially own in excess of the number of shares of Common Stock (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended) permitted to be owned under Section 11 of the Warrant to which
this notice relates. Dated: , Name of Holder: By: Name: Title: (Signature must
conform in all respects to name of Holder as specified on the face of the
Warrant)



--------------------------------------------------------------------------------



 
[pierisformofwarrantpipen012.jpg]
SCHEDULE 2 PIERIS PHARMACEUTICALS, INC. FORM OF ASSIGNMENT [To be completed and
executed by the Holder only upon transfer of the Warrant] FOR VALUE RECEIVED,
the undersigned hereby sells, assigns and transfers unto (the “Transferee”) the
right represented by the within Warrant to purchase shares of Common Stock of
Pieris Pharmaceuticals, Inc., a Nevada corporation (the “Company”) to which the
within Warrant relates and appoints attorney to transfer said right on the books
of the Company with full power of substitution in the premises. In connection
therewith, the undersigned represents, warrants, covenants and agrees to and
with the Company that: (a) the offer and sale of the Warrant contemplated hereby
is being made in compliance with Section 4(1) of the United States Securities
Act of 1933, as amended (the “Securities Act”), or another valid exemption from
the registration requirements of Section 5 of the Securities Act and in
compliance with all applicable securities laws of the states of the United
States; (b) the undersigned has not offered to sell the Warrant by any form of
general solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising; (c) the undersigned has read the
Transferee’s investment letter included herewith, and to its actual knowledge,
the statements made therein are true and correct; and (d) the undersigned
understands that the Company may condition the transfer of the Warrant
contemplated hereby upon the delivery to the Company by the undersigned or the
Transferee, as the case may be, of a written opinion of counsel (which opinion
shall be in form, substance and scope customary for opinions of counsel in
comparable transactions) to the effect that such transfer may be made without
registration under the Securities Act and under applicable securities laws of
the states of the United States. Dated: (Signature must conform in all respects
to name of holder as specified on the face of the Warrant) Address of Transferee
In the presence of: 15 103555343.1



--------------------------------------------------------------------------------



 